             Case 1:19-cv-02316-RC Document 83 Filed 03/22/21 Page 1 of 3




                                         United States District Court,
                                             District of Columbia


David Alan Carmichael, et al.                                )
                                                             )
          Plaintiffs                                         )
                                                             )       Case No: 19-CV-2316-RC
                   v.                                        )
                                                             )       Re: ECF 80, 82
Antony John Blinken, in his Offiicial                        )
       capacity as Secretary of State, et al.,               )
                                                             )
          Defendants                                         )



           PLAINTIFF CARMICHAEL’S MOTION FOR STATUS CONFERENCE

     1.       I, David Alan Carmichael, hereby move for a Status Conference, as soon as

practicable, on the matters of the Defendants’ Status Report (ECF 80) and Plaintiffs’ Response

(ECF 82). The other plaintiffs have been notified and intend to participate. The Defendants

have been notified and queried for scheduling preferences. The Defendants replied, “We defer to

the Court regarding the need for and scheduling of a status hearing in this matter.”

     2.       We need to determine:

              a.        Is the admission that the Plaintiffs had already identified themselves adequately,

     for the DS-82 already submitted, sufficient to motivate the Court to rescind its remand

     order?

              b.        If the Court is not going to rescind its remand order on that basis, is it going to

     act on the Plaintiffs’ Motion For Declaratory Judgment Or Partial Finding Of Facts And

     Conclusions Of Law Regarding Remand Order Of January 19, 2021?

              c.        After those considerations, is the Court going to hinge the Plaintiffs’ action-at-

     law on whether the Plaintiffs file a new Form DS-82 pursuant to the Defendants’



                                                                                                    p. 1 of 3
           Case 1:19-cv-02316-RC Document 83 Filed 03/22/21 Page 2 of 3




     ‘invitation’ under the auspices of the remand order?

     3.    In the event that the Court does not rescind its remand order, the Plaintiffs need a

final determination date where the Court ultimately has decided that the remand is binding on the

Plaintiffs. The Plaintiffs need to calculate the deadline for appeal pursuant to 28 U.S.C. § 1291

and the Federal Rules of Appellate Procedure.

     4.    If the Plaintiffs must appeal the collateral matter of the remand, the Court should

consider certifying, under Rules 59 or 60, some of the matters upon which the Court has ruled on

the merits of the Plaintiffs causes of action (ECF 44, 45). We believe the Court dismissing the

First Cause of Action, under the theory that the Defendants did not try to change our religious

belief, is clear error (ECF 47, Remonstrance, Objections, And Preservation of Error). Congress

goes through great trouble to pass laws like 22 U.S.C. § 2721. It appears to the Plaintiffs that it

squarely applies in our case. It is one of those statutes that is designed to protect fundamental

and absolute rights and ought to be construed liberally. It also appears to not yet have been

examined by the Courts as to its application. Guidance from the D.C. Circuit will be

enlightening, and probably liberating.

     5.    Dismissing causes of action that relate to crimes was also erroneous. The Court cited

its rarity, but did not provide substantial fact or law that would absolutely dismiss the

applicability to this case. Discovery will allow us to show that this case is one of those rare

instances where a civil court needs to weigh in on punitive measure upon malevolent actors and

provide damage relief to the victim Plaintiffs.

     6.    This case is very unique where we do not have other Federal cases to cite the

application of the specific law to these specific facts. It is a very important case of first

impression where other people besides the Plaintiffs are continually injured. The solution to this




                                                                                                p. 2 of 3
            Case 1:19-cv-02316-RC Document 83 Filed 03/22/21 Page 3 of 3




case will provide protection for many people who are especially vulnerable in their poverty.

     7.      Plaintiffs Carmichael and Lewis can readily arrange for video or audio conference by

computer/online. Plaintiff Pakosz only has ready access to telephonic conference. A proposed

order is submitted for the Court’s consideration.

     8.      I hereby certify that to the best of my knowledge, information, and belief, formed

after an inquiry reasonable under the circumstances:

     (1) The motion is not being presented for any improper purpose, such as to harass, cause
     unnecessary delay, or needlessly increase the cost of litigation;
     (2) The claims, defenses, and other legal contentions are warranted by existing law or by
     a nonfrivolous argument for extending, modifying, or reversing existing law or for
     establishing new law;
     (3) The factual contentions have evidentiary support or, if specifically so identified, will
     likely have evidentiary support after a reasonable opportunity for further investigation or
     discovery; and
     (4) The denials of factual contentions are warranted on the evidence or, if specifically so
     identified, are reasonably based on belief or a lack of information

          Under penalty of perjury under the laws of the United States of America,

                                               /s/ David Alan Carmichael

                                               David Alan Carmichael, Plaintiff
                                               1748 Old Buckroe Road
                                               Hampton, Virginia 23664
                                               david@freedomministries.life / (757) 850-2672




                                                                                           p. 3 of 3
